Citation Nr: 0309900	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  89-14 063	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension on the basis of the 
need for regular aid and attendance of another person or by 
reason of being housebound.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from March 1942 to January 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 RO decision.  



FINDINGS OF FACT

1.  The veteran served on active duty from March 1942 to 
January 1946.  

2.  In May 2003, prior to completion of action on the claim 
of special monthly pension on the basis of the need for 
regular aid and attendance of another person or by reason of 
being housebound, the Board received notice from the RO that 
the veteran had died in January 2003.  



CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 20.1302 (2002). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 2003, the Board received notice from the RO that 
unfortunately the veteran had died in January 2003, during 
the pendency of his appeal for special monthly pension on the 
basis of the need for regular aid and attendance of another 
person or by reason of being housebound.  With the notice, 
the Board received a Certification of Death that confirmed 
the veteran's date of death.  

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330 (1997); Landicho v. Brown, 7 
Vet. App. 42 (1994).  

The appeal for special monthly pension on the basis of the 
need for regular aid and attendance of another person or by 
reason of being housebound, on the merits, has been rendered 
moot by virtue of the death of the veteran and must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 1991 & Supp. 2002); 38 C.F.R. § 20.1302 (2002).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2002).  



ORDER

The appeal for entitlement to special monthly pension on the 
basis of the need for regular aid and attendance of another 
person or by reason of being housebound, is dismissed.  


		
STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



